On Petition for a Rehearing and Motion for Certiorari.
Hammond, J.
Counsel for the State accompany their petition for a rehearing with a motion to have the clerk of the court below certify to this court certain portions of the record alleged to be omitted in the transcript. No objection, so far as the record before us is concerned, is made to our decision. The settled practice of this court forbids the correction of the record after a case has been decided. Warner v. Campbell, 39 Ind. 409: Pittsburgh, etc., R. R. Co. v. VanHouten, 48 Ind. 90; State, ex rel., v. Terre Haute, etc., R. R. Co., 64 Ind. 297.
Both the petition and motion will have to be overruled.